Citation Nr: 1745726	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1983 to March 1984 at Fort Knox, Kentucky.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  

In July 2016, the Board remanded the case for additional development.


FINDING OF FACT

The Veteran's cold exposure during service did not result in arthritis.


CONCLUSION OF LAW

The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). 

Analysis

The Veteran is claiming service connection for arthritis generally and has diagnoses specifically for degenerative arthritis of the cervical and thoracolumbar spine.  The Veteran attributes his arthritis to injury resulting from cold exposure during service.  He states that during service he had to train in extremely cold weather.  Specifically, he recalls sleeping outside in tents in subzero temperatures with "six foot of snow" that intruded into his tent.  Hearing Transcript at 7.  He states that he slept wearing all his clothes.  On one occasion he "woke up real hot like when the cold was so cold that it almost feels frostbitten."  Hearing Transcript at 3. The Board can confirm that there was a historical cold event in central Kentucky in December 1983 resulting in subzero Fahrenheit temperatures at night and single digits above zero Fahrenheit temperatures during the day.  In late February, there was six inches of snow cover in Louisville, the closest major city.  See National Oceanic and Atmospheric Administration, National Weather Service, Climatology-Louisville, KY, Louisville, Kentucky February, https://www.weather.gov/media/lmk/climate/clisdf/February_Records_Louisville.pdf.  Therefore, the Veteran's recollections of cold temperatures during the time period of his ACDUTRA are credible.

A December 2007 Social Security Administration (SSA) examination conducted in conjunction with his SSA disability claim is of record.  The Veteran reported pain in all joints, specifically the ankles, knees, hips, back, and shoulders, with onset in 1995.  He reported having no treatment for arthritis at all or any x-rays done to conclude whether there was objective evidence of arthritis.  It was the SSA examiner's impression that subjective complaints of arthritis were not supported by objective findings.  No diagnosis as to any of these conditions was given.

The Veteran underwent VA examination in November 2016 pursuant to the Board's remand.  The medical opinion provided by a physician stated it was less likely than not that the Veteran's arthritis was related to cold injury during ACDUTRA.  She stated that there was no documentation of a neck or back condition until the initial arthritis diagnosis from 2009 and that a December 2007 examination record from the SSA noted that "subjective complaints of arthritis are not supported by objective findings."   She also relied on a lack of documentation of cold exposure sequelae.

A VA addendum opinion was obtained in April 2017 and at that point there appeared to be arthritis of the right shoulder as well.  This examiner also concluded that the arthritis was less likely than not related to service and again noted to SSA examination.  She did note the historic cold event in December 1983, but also noted on the Veteran's lack of evidence regarding residuals of a cold injury in his STRs.  She explained that the most common form of cold induced tissue trauma is frostbite which is usually restricted to the extremities and exposed body parts, such as the ears, cheeks, and chin.  She noted there was no evidence of treatment for frostbite, particularly deep frostbite, in STRs which is the level of injury involving muscle, tendons, neurovascular structures, and bone that, presumably, would be the type of frost might which might affect the back.  The examiner also noted that there was not current evidence of bony arthritic changes that may be related to cold exposure.

The Board finds the November 2016 and April 2017 examiners' opinions, in combination, persuasive evidence against the nexus element of the claim.  Although the examiners noted a lack of documentation of a cold injury in unavailable STRs, the Board finds that the examiners' opinions rely in actuality on lack of current evidence of "bony arthritis changes that may be related to cold exposure" or indices that the current problems are related to a cold injury.  The premise of this statement is that, were there a cold injury affecting the joints (including the diagnosed spine arthritis) and that could have caused the Veteran's arthritis, there would be arthritic changes that could be related to cold exposure that the examiners would have identified.  Since there was no evidence of this one examination or in post-service treatment records, no cold injury causing arthritis occurred.

The April 2017 examiner had the benefit of the SSA records showing the onset of back pain may have been as early as 1995.  The examiner did not state anything to indicate that she disregarded these reports, and so the Board concludes that the examiner's opinion considered this information and would not change in light of it.  In any case, this was over 10 years after service and the diagnosis was not made until over 20 years after service.

Further, the Board does not discount completely the Veteran's reports that his pain manifested and was treated shortly after release from ACDUTRA.  However, he has not submitted any records from the years after ACDUTRA.  Moreover, the lay statements are not sufficient to grant service connection for arthritis diagnosed many years later.  The medical opinions are the most probative evidence because questions involving cold injuries and the possibility of disabilities relating to cold injuries from many years prior are complex medical questions.

In sum, the probative evidence of record shows that, given the Veteran's post-service medical treatment and current medical records, a cold injury of the severity required to manifest in arthritis (including of the cervical and lumbar spine) did not occur in service.  Therefore, the Veteran's arthritis is not related to service.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, service connection is not warranted for arthritis.


ORDER

Service connection for arthritis is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


